DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,656,031, in view of Saffer et al. (PGPub 2009/0221890). Claims 1-19 of USPN 9,656,031 teach all the limitations of claims 1-19 of the instant application, but do not specifically claim a continuous glucose sensor.
However, Saffer teaches an infusion pump system (figure 1, item 100) comprising at least one infusion pump (figure 1, item 106), a continuous glucose sensor for generating a glucose level of a user (figure 1, item 102), and a companion device (figure 1, item 104) in wireless communication with the at least one infusion pump (figure 1) (paragraph [0036]); wherein the companion device (figure 1, item 104) comprises a user interface (figure 6a, item 602) comprising a visual indication of the glucose level of a user (figure 6d, item 612) (paragraph [0067]).
In addition to the claimed limitations of USPN 9,656,031, it would have been obvious to one of ordinary skill in the art to have contemplated the use of a continuous glucose sensor, as taught by Saffer, in order to provide increased functionality and versatility, by allowing for a means by which glucose levels of a user might be timely utilized by the companion device for display. Furthermore, one of ordinary skill in the art would understand that gauging “the action of the insulin currently in the user,” as claimed in USPN 9,656,031, would necessarily require the use of a glucose sensor.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,792,440, in view of Saffer et al. (PGPub 2009/0221890). Claims 1-19 of USPN 10,792,440 teach all the limitations of claims 1-19 of the instant application, but do not specifically claim a continuous glucose sensor.
However, Saffer teaches an infusion pump system (figure 1, item 100) comprising at least one infusion pump (figure 1, item 106), a continuous glucose sensor for generating a glucose level of a user (figure 1, item 102), and a companion device (figure 1, item 104) in wireless communication with the at least one infusion pump (figure 1) (paragraph [0036]); wherein the companion device (figure 1, item 104) comprises a user interface (figure 6a, item 602) comprising a visual indication of the glucose level of a user (figure 6d, item 612) (paragraph [0067]).
In addition to the claimed limitations of USPN 10,792,440, it would have been obvious to one of ordinary skill in the art to have contemplated the use of a continuous glucose sensor, as taught by Saffer, in order to provide increased functionality and versatility, by allowing for a means by which glucose levels of a user might be timely utilized by the companion device for display. Furthermore, one of ordinary skill in the art would understand that gauging “the action of the insulin currently in the user,” as claimed in USPN 10,792,440, would necessarily require the use of a glucose sensor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON E FLICK whose telephone number is (571)270-7024. The examiner can normally be reached M-F 7 a.m.-3 p.m. Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        12/16/2022